Citation Nr: 0109961	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  98-07 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased disability rating for lumbar 
spine myositis and degenerative arthritis, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from May 1954 to May 1956.    

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal because the veteran seeks an increased 
evaluation for his service-connected lumbar spine disability.  

Service connection for lumbar myositis was granted the 
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho (the RO) in January 1995; a 10 percent evaluation was 
assigned.  

The veteran filed a claim of entitlement to an increased 
rating for his service-connected back disability in October 
1997.  In a March 1998 rating decision, the RO assigned a 20 
percent evaluation to the lumbar spine disability. The 
veteran duly appealed that decision to the Board.  

This matter was remanded to the RO by the Board in December 
1999.  In June 2000, service connection for degenerative 
arthritis of the lumbar spine was granted and the service-
connected back disability was recharacterized as lumbar spine 
myositis and degenerative arthritis.  A 40 percent evaluation 
was assigned from December 11, 1996.  

The veteran has continued to express disagreement with the 
assigned disability rating.  In essence, he contended in a 
June 2000 communication to the RO that in addition to a 40 
percent rating for lumbar myositis, a separate 10 percent 
rating should be assigned for arthritis.  His accredited 
representative, in a March 2001 written brief presentation, 
alluded to the diagnosed presence of lumbosacral strain and 
appeared to contend that this was part of his service-
connected back disability. 


In a January 2000 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
hearing loss and tinnitus.  The veteran was notified of that 
decision and of his right to appeal in a letter later that 
month.  To the Board's knowledge, he did not file a notice of 
disagreement.  The Board will therefore discuss those issues 
no further herein.  See 38 U.S.C.A. § 7105 (West 1991).


FINDING OF FACT

The veteran's service-connected lumbar spine myositis and 
degenerative arthritis is principally manifested by 
complaints of back pain, X-ray findings of degenerative 
arthritis, and severe limitation of motion of the lumbar 
spine with pain on motion.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for lumbar spine myositis and degenerative arthritis 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased rating for 
his service-connected lumbar spine disability.  In the 
interest of clarity, after reviewing the applicable law and 
regulations and describing the factual background of this 
issue, the Board will discuss the issue on appeal and render 
a decision.


Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2000).  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2000); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

The schedular criteria

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).  

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations a 20 percent rating is assigned.  
With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, a 10 percent rating is 
assigned.  The Schedule notes that the 20 percent and 10 
percent ratings based on X-ray findings, above, will not be 
combined with ratings based on limitation of motion.  Id. 

Under Diagnostic Code 5292 [limitation of motion of the 
lumbar spine], a 10 percent evaluation is assigned for slight 
limitation of motion, a 20 percent evaluation is assigned for 
moderate limitation of motion, and a 40 percent evaluation is 
assigned for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  

The Board notes that words such as "mild", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2000). 

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2000).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2000).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2000). 

Duty to assist

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the Secretary 
of VA (the Secretary), unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be codified at 
38 U.S.C.A. § 5103A) [VCAA].

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  Id.  

The VCAA provides that the assistance provided by the VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  Id.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Additional law and regulations will be cited where 
appropriate below.

Factual Background

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2000); see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In a March 1986 RO rating decision, service connection was 
established for a left knee disability, posterolateral 
meniscus tear, which the veteran sustained while on active 
duty for training with the Idaho Army National Guard in 
February 1985.  

A January 1995 VA neurological examination report is of 
record.  Examination of the lumbosacral area revealed loss of 
lumbar lordosis and bilateral paraspinous muscle spasms.  He 
forward flexed 80 percent, extended backwards 15 percent, 
rotated laterally to the left 30 percent, and rotated 
laterally to the right 40 percent.  He was able to walk on 
his heels and toes.  There was some tenderness to palpation 
of the lumbosacral area.  The impression was chronic muscular 
myositis as a result of the inability to walk in a normal 
manner due to an injury to his left knee a number of years 
earlier.  The examiner indicted that the veteran walked with 
a decisive limp which was the direct result of his injury.  

A January 1995 VA orthopedic examination report indicates 
that the veteran reported that he walked with a bent knee and 
this caused back pain.  The examiner indicated that regarding 
the relation between the back and the left knee disability, 
the veteran certainly had arthritic changes in the low back.  
The examiner indicated that the knee did not cause the 
arthritic back.  The examiner stated that the veteran's 
arthritic problem and the discomfort could be aggravated by 
the knee.  The examiner noted that the limp caused a 
mechanical problem to the low back and could conceivably 
cause discomfort.  

The veteran was granted service connection for lumbar 
myositis secondary to his service-connected left knee 
disability in a January 1995 RO rating decision.  A 
10 percent disability rating as assigned.  In a February 1995 
communication to the RO, the veteran stated that he was 
satisfied with the assigned disability rating and that he did 
not wish to appeal.  

A January 1998 VA examination report indicates that the 
veteran reported that he took pain medication for his back.  
The veteran stated that in the past 4 or 5 years, the back 
pain had gradually gotten worse.  He stated that after 
sitting and laying down, the pain seemed to be worse.  
Lifting also aggravated and precipitated the pain, especially 
lifting weights up to 20 or 30 pounds.  The veteran stated 
that he walked at times for exercise.  He was able to walk 
about 1/2 mile, then there was aggregation of knee and back 
pain.  The veteran stated that after walking, he limped back.  
He did not use canes or crutches or a back or knee brace.  He 
was able to drive his automobile and take care of his daily 
needs.  The veteran stated that the pain radiated from his 
left knee up to his back.  It was noted that the veteran last 
worked full time in 1984 at which time he was a mechanic.  
Since then, he worked part time doing security work.  His 
security duties consisted of driving around in an automobile 
and occasionally inspecting various premises on foot.  He was 
laid off one month earlier, apparently because of reduction 
in personnel.  His physical condition apparently was not a 
factor. 

Physical examination revealed that range of motion of the 
lumbar spine was flexion to 67 degrees, extension to 31 
degrees, right lateral flexion to 26 degrees, left lateral 
flexion to 19 degrees, rotation to 23 degrees, and left 
rotation to 20 degrees.  All range of motion caused back 
pain.  The veteran walked with a limp favoring his left knee.  
Percussion of the lumbar spine did not cause any pain.  There 
was noted a mild to moderate dorsal kyphosis on posture exam.  
There was no paraspinal muscle spasm or tenderness.  No 
sciatic notch tenderness was noted.  The deep tendon reflexes 
of the lower extremities were somewhat hypoactive but equal.  
There was diminished pain sensation of the left leg laterally 
including the foot; the significance of this was not clear.  
The strength of the lower extremities was tested and 
extension and flexion at the knee was noted to be 4/5 on both 
sides (5/5 being full strength).  The veteran was able to 
stand on his toes and heels without difficulty.  The veteran 
was able to squat and rise but was noted to have considerable 
low back pain during his maneuver.  He had some difficulty 
putting on his shoes and stockings apparently because of pain 
in the lower back area.

January 1998 X-ray examination revealed that the there was 
straightening of the normal curvature to the lumbosacral 
spine, moderate disc space narrowing at the L4-5 level with 
slight anterior placement of L4 on L5 which could be 
degenerative in nature, and osteophytes scattered through the 
LS spine.  There was no definite evidence of spondylolysis or 
spondylolisthesis. 

The diagnosis was lumbar myositis and degenerative arthritis 
of the lumbar spine (confirmed by X-ray).

In a May 1998 statement, the veteran stated that his back 
gave him continuous pain and he had to take continuous 
medication including Ibuprofen, lansoprazule, and meclizine.  

As indicated in the Introduction to this decision, in 
December 1999 the Board remanded this case so that the RO 
could adjudicate the contention of the veteran, expressed by 
his representative, that service connection should be granted 
to arthritis of the lumbar spine.  The Board instructed the 
RO to schedule a clarifying physical examination of the 
veteran if such was deemed to be necessary.

A February 2000 VA examination report indicates that the 
veteran stated that he last worked as a security guard; he 
reported that he last worked at the end of the year.  He 
stated that his main problem with walking was that his legs 
bothered him and his back hurt.  He was on medication for 
back pain.  He stated that he had a problem with prolonged 
sitting or prolonged standing.  If he walked, his legs and 
knees hurt.  He exercised by walking and he had a treadmill.  

Physical examination revealed that the veteran appeared 
"quite fit".  He walked with a slightly guarded gait.  He 
got on and off the examining table with moderate, antalgic 
maneuvering.  There was paraspinal muscle spasm in the 
standing position.  Range of motion was 25 degrees of lateral 
flexion, 30 degrees of rotation, 25 degrees of posterior 
extension, and 50 degrees of anterior flexion, all associated 
with marked increase in paraspinal muscle spasm.  The 
diagnosis was chronic lumbosacral strain.

A February 2000 VA X-ray examination report indicates that 
the veteran had diffuse degenerative disc disease with disc 
height loss most notably in the lowest lumbar segments, 
moderate facet arthritis with slight anterior slippage of the 
L4 segment on L5, and degenerative changes.  

In a June 2000 statement, the veteran indicated that he was 
entitled to a separate 10 percent evaluation for arthritis in 
addition to the 40 percent evaluation for the lumbar spine 
myositis.  


Analysis

Initial matters

Initially, with respect to VA's statutory duty to assist the 
veteran in the development of his claim, the Board concludes 
that there is no indication that there are additional records 
that have not been obtained and which would be pertinent to 
the present claim.  The veteran and his accredited 
representative have been accorded the opportunity to present 
evidence and argument in support of the claim.  The Board 
further  notes that the veteran was afforded VA examinations 
in January 1995, January 1998 and February 2000.  Pertinent 
outpatient treatment records have been obtained, including 
the veteran's VA outpatient treatment records from the VA 
medical center.  The Board is aware of no additional evidence 
which may be pertinent to an informed decision as to this 
issue, and the veteran and his representative have not 
pointed to any such evidence.  

The Board also points out that the RO notified the veteran of 
the pertinent law and regulations and the symptomatology 
which must be shown in order for a higher disability 
evaluation to be assigned.  

The Board finds that the RO made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  For the reasons discussed above, the 
Board finds that no reasonable possibility exists that any 
other assistance would aid in substantiating the claim and 
the RO met its duty to assist the veteran, including under 
the provisions of the VCAA.  No further development is 
required in order to comply with VA's duty to assist. 


Discussion

(i.)  Selection of rating code(s)

The veteran's service-connected low back disability is 
currently rated as 40 percent disabling under 38 U.S.C.A. 
§ 4.71a, Diagnostic Codes 5003-5292 (2000).

38 C.F.R. § 4.27 (2000) provides that hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned. The additional code is 
shown after a hyphen.  In this case, the RO has rated the 
veteran's service-connected lumbar spine myositis and 
degenerative arthritis under Diagnostic Code 5003 
[degenerative arthritis] and 5292 [limitation of motion of 
the lumbar spine].      

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board must consider which Diagnostic Code or 
Diagnostic Codes are most appropriate for application and 
provide an explanation for any such finding.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 

The Board finds that the veteran's service-connected 
disability, lumbar spine myositis and degenerative arthritis 
of the lumbar spine, is most consistent with the application 
of Diagnostic Codes 5003 and 5292, and those diagnostic codes 
are most appropriate.  The veteran's diagnoses are consistent 
with the rating criteria found in Diagnostic Code 5003 
[degenerative arthritis], in particular extensive X-ray 
evidence of degenerative disease of the lumbar spine.  The 
veteran's lumbar spine disability, further, is manifested 
principally by limitation of motion of the lumbar spine with 
pain on motion.  Such symptoms and diagnosis are consistent 
with the rating criteria found in Diagnostic Code 5292 
[limitation of motion of the lumbar spine].  Moreover, 
myositis is specifically rated on limitation of motion of the 
affected part, as with arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5021.

The veteran's lumbar spine disability might also be rated 
under Diagnostic Code 5295, lumbosacral strain, since there 
is a recent diagnosis of chronic lumbosacral strain and there 
are objective findings of limitation of forward bending, 
muscle spasm on forward bending and characteristic pain on 
motion, all of which are consistent with lumbosacral strain.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).  However, 
the medical evidence as a whole is consistent with a 
diagnosis of myositis and arthritis of the lumbar spine.  In 
particular, as discussed above there is X-ray evidence of 
arthritis.  Accordingly, the Board believes that Diagnostic 
Codes 5003-5292 are more appropriate given the medical 
history of this case.  

Moreover, the highest disability evaluation available under 
Diagnostic Code 5295 is 40 percent. Since the veteran is 
already receiving a 40 percent rating, a higher disability 
evaluation is not possible under this diagnostic code and a 
change to Diagnostic Code 5295 would not avail the veteran.

(ii.)  Schedular rating

The veteran is currently assigned a 40 percent disability 
evaluation under Diagnostic Codes 5003-5292 for severe 
limitation of motion of the lumbar spine due t arthritis and 
myositis.  This is the maximum benefit available under 
Diagnostic Code 5292.  See 38 C.F.R. § 471a, Diagnostic Code 
5292.   

The Board notes that whether the service-connected lumbar 
spine disability is rated under Diagnostic Code 5003 
[arthritis] or Diagnostic Code 5021 [myositis], the outcome 
is the same.  Both arthritis and myositis are rated on 
limitation of motion of the affected part.  In this case, the 
part affected is the lumbar spine and the limitation of 
motion of the lumbar spine is rated under Diagnostic Code 
5292.  As noted above, the veteran is already receiving a 40 
percent rating under Diagnostic Code 5292 which is the 
highest disability evaluation for available limitation of 
motion of the lumbar spine.  Thus, a higher rating under 
either Diagnostic Code 5003 or Diagnostic Code 5021 is not 
possible.

(iii.) Esteban considerations

The veteran asserts that he is entitled to a separate 
disability evaluation of 10 percent for degenerative 
arthritis of the lumbar spine in addition to the currently 
assigned 40 percent evaluation.  The veteran appears to be 
arguing that the lumbar spine myositis and the degenerative 
arthritis of the lumbar spine are two separate and distinct 
disabilities, and therefore separate ratings should be 
assigned.   

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. §§ 4.14, 4.25 (2000); see Esteban v. Brown, 6 Vet. 
App. 259 (1994). 

After having carefully considered the matter, the Board finds 
that a separate disability evaluation for the degenerative 
arthritis of the lumbar spine in addition to the lumbar spine 
myositis is not warranted due to the antipyramiding 
provision, 38 C.F.R. § 4.14 (2000).

The medical evidence indicates that degenerative arthritis of 
the lumbar spine and lumbar spine myositis are two separate 
disabilities.  Degenerative arthritis is a disability of the 
spine, identified by X-ray.  See 38 C.F.R. § 4.71a.  Myositis 
is a disability of the muscles.  See Godfrey v. Brown, 7 Vet. 
App. 398, 401 (1995):  "Myositis is muscular discomfort or 
pain from infection or an unknown cause, Webster's [Medical 
Desk Dictionary] at 461."  The Board further notes that the 
January 1995 VA examination report reflects a diagnosis of 
chronic muscular myositis.     

However, even though the veteran has two separate 
disabilities of the lumbar spine, separate disability 
evaluations are not warranted because the manifestation of 
the two disabilities overlap and are duplicative.  See 
38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225, 230 
(1993).

In Esteban, supra, the Court indicated that a claimant's 
conditions are to be rated separately pursuant to 38 C.F.R. 
§ 4.25 unless they constitute the "same disability" or the 
"same manifestation."  Esteban, 6 Vet. App. at 261.  The 
Court indicated that the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
conditions.  Id. at 262.  In the present case, the evidence 
of record shows that the symptomatology due to the lumbar 
spine myositis is manifested by limitation of motion of the 
lumbar spine with pain.  The symptomatology due to the 
degenerative arthritis of the lumbar spine is similarly 
manifested by limitation of motion with pain on motion as 
well.      

In the VA Rating Schedule, myositis and degenerative 
arthritis are both rated under limitation of motion of the 
part affected.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5021.  In fact, under Diagnostic Code 5021, myositis is 
rated as arthritis.  Thus, the pertinent regulations indicate 
that the symptomatology of myositis and degenerative 
arthritis are duplicative.   

Thus, based on both the medical evidence of record and a 
reading of the pertinent regulation, the Board finds that the 
symptomatology attributed to the veteran's myositis and 
degenerative arthritis is overlapping and duplicative.  
Therefore, separate disability evaluations for myositis and 
degenerative arthritis are prohibited by 38 C.F.R. § 4.14 and 
the Court's decisions in Fanning and Esteban, supra.    

(iv.)  DeLuca considerations

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2000) may provide a basis for an 
increased evaluation for service-connected lumbosacral spine 
disability.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45, and 4.59 were not 
subsumed into the diagnostic codes under which the veteran's 
disabilities are rated, and that the Board has to consider 
the functional loss due to pain of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.   

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is receiving a 
40 percent evaluation for the lumbar spine myositis and 
degenerative arthritis under Diagnostic Code 5292, which is 
the maximum allowable rating.  Accordingly, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are 
not for consideration.  See Johnston, 10 Vet. App. at 85. 

(v.)  Conclusion

In summary, a disability evaluation in excess of 40 percent 
is not warranted for the service-connected lumbar spine 
myositis and degenerative arthritis under the provisions of 
Diagnostic Code 5292, for the reasons and bases described 
above.  The preponderance of the evidence is against the 
veteran's claim for an increased evaluation and the claim is 
denied.  

(vi.)  Additional comment

The Board notes in passing that the matter of an 
extraschedular rating has evidently not been raised by the 
veteran or adjudicated by the RO.  The Board is without 
authority to address the matter of an extraschedular rating.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); see also 
VAOPGCPREC 6-96.  If the veteran wishes to pursue and 
extraschedular rating, he should contact the RO.  The Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted concerning the veteran's entitlement to 
an extraschedular rating. 



ORDER

Entitlement to an increased evaluation for lumbar spine 
myositis and degenerative arthritis is denied.  


		
	Barry F. Bohan
	Member
	Board of Veterans' Appeals



 

